Citation Nr: 0637365	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.  

The Board notes that the May 2001 rating decision also denied 
the veteran's claims for service connection for a skin 
condition, tinnitus and hearing loss.  The veteran filed a 
notice of disagreement and perfected his appeal regarding 
these claims.  The RO granted service connection for these 
three disabilities in a July 2006 rating decision.  The Board 
finds the veteran has been given a full grant of the benefits 
sought in regard to these three disabilities, and therefore, 
these claims are not on appeal.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for post-
traumatic stress disorder in a January 1998 rating decision. 

2.  Evidence received since the January 1998 rating decision 
denying service connection for the cause of the veteran's 
death is not new and material.


CONCLUSIONS OF LAW

1.  The RO's January 1998 rating decision is final regarding 
entitlement to service connection for post-traumatic stress 
disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2006).

2.  New and material evidence has not been received regarding 
service connection for post-traumatic stress disorder, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a March 2005 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the RO issued a September 2000 letter to 
the veteran noting that in order to reopen his claim he would 
need to submit new and material evidence.  The letter also 
noted what "new" and "material" evidence constituted.  The 
March 2005 letter defined "new" and "material" evidence as 
defined by 38 C.F.R. § 3.156 that is effective for claims 
filed after August 29, 2001.  The March 2005 letter informed 
the veteran that he needed to submit specific details 
regarding the stressful events that he alleged were the basis 
of his post-traumatic stress disorder, in order to attempt to 
verify the stressors.  The March 2005 letter further noted 
that the evidence could neither be cumulative nor redundant 
of the evidence previously of record.  This requirement is 
part of the "pre" and "post" August 29, 2001 standard for 
what constitutes new and material evidence.  


As the veteran had not previously submitted evidence of 
sufficient detail to attempt verification and was informed 
that this is the evidence needed to substantiate his claim, 
the Board finds that the RO provided the veteran sufficient 
notice regarding the specific evidence that the veteran 
needed to submit to reopen his claim, as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was pending at 
the time the VCAA was enacted and, as such, notice prior to 
that decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted (November 9, 2000) and that proper notice prior 
to the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.

Thus, the timing of the notice in this matter does not 
nullify the rating actions upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim. Also, the July 
2006 supplemental statement of the case was issued subsequent 
to the most recent notice making all notices pre-decisional 
as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was not provided additional 
notice of the five elements of a service-connection claim as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) before the RO issued the supplemental statement of 
the case.  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as his claim is for 
entitlement to service connection and he was given specific 
notice with respect to the elements of a basic service-
connection claim and cannot be prejudiced by not receiving 
timely notice of downstream issues that are not reached by a 
denial of the underlying benefit.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording the veteran the opportunity to give testimony 
before an RO hearing officer and/or the Board.  The Board 
notes that the record indicates that the veteran's personnel 
file was destroyed by fire.  The veteran's representative 
noted that the veteran had not been informed that his records 
had been destroyed; the representative argued that, since his 
records were destroyed and the veteran has consistently noted 
the same stressors, the veteran's claim should be granted on 
the basis of the veteran's own statements.  

The Board first notes that the veteran's alleged stressors do 
not appear to be of a nature that would be recorded in his 
personnel file as they do not directly involve the veteran, 
and had the veteran provided additional details regarding his 
alleged stressors, VA could have attempted verification 
through other means, such as the U. S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U. S. 
Armed Services Center for Unit Records Research (CURR)).  The 
Board further notes that the veteran informed the RO in April 
2006 that he had no additional evidence to submit.  As the 
veteran has not provided additional details regarding his 
alleged stressors as requested and has noted that he has no 
additional evidence to submit, the Board notes that any 
additional development or notification would serve no useful 
purpose.  

In addition, the Board notes that the veteran's Social 
Security Administration (SSA) records have been made part of 
the file.  Therefore, it appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran claimed that he had post-traumatic stress 
disorder due to incidents he witnessed while stationed in 
Formosa, where he was a Morse Code interceptor operator.  The 
veteran noted the stress of the work, the severity of the 
living conditions, and being surrounded by old land mines.  
In addition, the veteran noted the stress of being surrounded 
by the Nationalist Chinese soldiers, around whom the American 
soldiers had to be on guard.  The veteran further asserted 
that fighter aircraft were in the area and that places were 
being bombed, but did not note personally witnessing any 
explosions/attacks.  Regarding individual stressful events, 
the veteran noted that he witnessed two or three men hung by 
the Nationalist Chinese Army; witnessed a Nationalist Chinese 
Army guard aim his weapon to shoot a civilian, but that the 
weapon misfired; and was shown movie clips of the Nationalist 
Chinese Army bayoneting prisoners.

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  The diagnosis of a mental 
disorder must conform to the DSM-IV and be supported by the 
findings of a medical examiner.  

A January 1998 rating decision denied the veteran's claim for 
service connection for post-traumatic stress disorder.  The 
RO noted that the veteran was asked to provide specific 
information regarding stressors experienced during service, 
but did not respond.  The RO noted that there was no evidence 
that the veteran engaged in combat and the veteran had not 
provided specific enough information to attempt to verify the 
alleged stressors.  The veteran was given notice of the 
rating decision, but did not perfect his appeal.  
Accordingly, the RO decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The veteran now seeks to reopen 
the claim.  The Board notes that, although the RO has 
addressed the issue of reopening the veteran's claim, the 
Board must also address the issue of reopening the claim.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. §§ 
5108; 38 C.F.R. § 3.156.  As the claim was filed before 
August 2001, new and material evidence is defined as evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the claim.  See 38 
C.F.R. § 3.156(a).  With these considerations, the Board must 
now review all of the evidence which has been submitted by 
the veteran or otherwise associated with the claims folder 
since the last final decision in January 1998.  At this 
stage, the credibility of new evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 1998 rating decision, the 
veteran's claims file included a diagnosis of post-traumatic 
stress disorder, indicating that the veteran's post-traumatic 
stress disorder was due to stressors from the veteran's 
childhood and while the veteran was in the service.  The 
veteran had noted his stressors from his time in the service 
as indicated.  Since the January 1998 rating decision, 
additional documents showing diagnoses of post-traumatic 
stress disorder, as well as the veteran's SSA records, have 
been made part of the record.  The veteran noted the same 
stressors previously asserted as the cause of his post-
traumatic stress disorder.

The Board notes that the evidence submitted since the January 
1998 decision consists of documents confirming and detailing 
the veteran's post-traumatic stress disorder.  The Board 
notes, however, that although the veteran has consistently 
noted the same stressors from his time serving in Formosa, he 
has not provided any significant new information regarding 
these stressors, and thus, the veteran's claim still lacks 
stressors alleged with sufficient specificity to attempt 
verification.

As the information provided since the last final decision in 
this case duplicates the information previously of file and 
does not provide details regarding his stressors that 
previously prevented further development of the veteran's 
claim, the Board finds that the evidence submitted is not new 
and material because it is cumulative and redundant of that 
previously of record.  As such, the Board finds that the 
evidence is not new and material and the claim cannot be 
reopened.  Therefore, service connection for post-traumatic 
stress disorder remains denied.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for post-
traumatic stress disorder is not reopened.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


